Opinion issued September 16, 2014.




                                     In The

                                Court of Appeals
                                    For The

                            First District of Texas
                             ————————————
                               NO. 01-14-00555-CV
                             ———————————
                           VIVIANO SERRATO, Appellant
                                       V.
                            JAMIE SERRATO, Appellee



                     On Appeal from the 73rd District Court
                             Bexar County, Texas
                      Trial Court Case No. 2014-CI-02165



                            MEMORANDUM OPINION

      Appellant, Viviano Serrato, has filed a motion to dismiss the appeal. No

other party has filed a notice of appeal, and no opinion has issued. See TEX. R.

APP. P. 42.1(a)(1), (c).
      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1), 43.2(f). We dismiss all other pending motions as moot.



                                 PER CURIAM


Panel consists of Justices Higley, Bland, and Sharp.




                                         2